675 S.E.2d 658 (2009)
In the Matter of S.R.M., C.P.S.H., S.A.M.
Appealed by Father.
No. 50P09.
Supreme Court of North Carolina.
March 19, 2009.
Peter Wood, for Father.
Richard Croutharmel, for Mother.
Juanita Allen, for Cabarrus County DSS.
Pamela Williams, for Guardian ad Litem.

ORDER
Upon consideration of the petition filed on the 28th day of January 2009 by Respondent (Father) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."